Citation Nr: 0602851	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome 
(previously evaluated as peripheral vestibular system 
paresis), rated as 60 percent disabling prior to June 8, 2000 
and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 30 percent for peripheral vestibular 
system paresis.  In October 2003, the veteran appeared and 
testified at the RO before the undersigned, who is the Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  The 
Board remanded the claim to the RO in June 2004 for further 
development.  In a decision dated June 2005, the RO changed 
the diagnosis of service connected disability to Meniere's 
disease, and assigned a 60 percent rating effective from the 
date of claim, and a 100 percent rating effective June 8, 
2000.  The Board has rephrased the issue on the title page to 
reflect that a staged rating is in effect.


FINDING OF FACT

The veteran's Meneire's syndrome has been manifested by 
severe, bilateral peripheral vestibular paresis with 
progressive instability, constant imbalance, bilateral 
sensorineural hearing loss and tinnitus since the inception 
of the appeal.


CONCLUSION OF LAW

The criteria for a 100 percent rating for Meneire's syndrome 
have been met from March 16, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
Board's decision below grants entitlement to the full 
benefits being sought.  As such, the Board finds no need to 
further discuss compliance with VCAA duties to notify and 
assist.

Historically, an RO rating decision dated September 1950 
granted a claim of entitlement to service connection for 
conductive deafness of both ears with otitis media, and 
assigned an initial 10 percent evaluation under Diagnostic 
Code 6200 (otitis media).

In a statement received on March 16, 2000, the veteran filed 
a claim for an increased rating for hearing loss disability, 
and filed a claim of entitlement to service connection for a 
"residual ... balance problem."  Evidence in support of the 
claim included records from the Hospital of University of 
Pennsylvania, Department of Otorhinolaryngology Balance 
Center, dated in March 1999.  The veteran had reported a 
history of "constant" imbalance for the past 13 years with 
a recent history of onset of position-provoked vertigo.  His 
average symptom intensity was rated as an 8 on a 10-point 
scale with 1 representing no symptoms and 10 representing 
worst possible symptoms.  He further described his symptoms 
as "moderately disabling, disrupting both work and social 
activities."  His balance function evaluation resulted in 
the following impressions:

1.  Objective indications demonstrate severe 
bilateral, peripheral vestibular system paresis.  
Residual function remains in the highest 
frequency range (0.32-0.64 Hz) for rotational 
acceleration in rotary chair testing.  There 
appears to be further involvement, suggesting 
more paresis on the left or irritative 
involvement on the right.  

2.  No indications of central vestibule-ocular 
pathway involvement outside that considered 
explainable by changes associated with the aging 
process.

3.  Dysfunction in the patient's ability to 
maintain upright stance under changing sensory 
input conditions suggests the inability to use 
vestibular system information in control of quiet 
stance.  The abnormal stance is indicated by 6 
free fall reactions out of 6 trials when forced 
to rely on vestibular information alone.  The 
patient's ability to coordinate lower limb an [d] 
upper body reaction to induced forward or 
backward sway was normal.  Evidence for decreased 
utilization of cutaneous 
proprioceptive/somatosensory inputs from the 
distal lower limbs noted.  This finding typically 
correlates with decreased vibratory sensation in 
the foot and ankle region.

In pertinent part, the veteran was seen at the VA 
clinic on June 8, 2000 with complaint of balance 
problems "SINCE LAST 10 YRS" that increased on forward 
foot bends.  He also reported difficulty walking in the 
dark or standing with his eyes open.  He was given a 
physical examination of his neurologic system by 
neurologist Dr. M.Y.  In an addendum dated that same 
day, an attending physician reported as follows: 

ASSESSMENT: AGREE WITH DR. [M.Y.]'S EVALUATION 
AND ASSESSMENT AND PLAN!  77 YRS OLD WM VET 
DIAGNOSED TO [HA] VE DIZZINESS SECON [DA] RY TO 
BENIGN VESTIBULOPATHY AND WAS COMPLETELY WORKED 
UP AT UNIV OF PENN RECENTLY!
MRI SCAN NEG FOR CPA TUMOR!
PT HAD EXTENSIVE VESTIBULAR TESTING AND AUDIMETRY 
AND ENG AND BARANY'S ROTATIONAL CHAIR MANEUVER 
ALL WERE IND [I] CATIVE OF VESTIBULAR LESION!
PT AHS LONGSTANDING BILATERAL SNHL SERVICE 
CONNECTED AND TINNITUS!
DIZZINESS OCCURS SEC TO QUICK CHANGE OF POSTURE 
AND PT GETS SENSE OF IMBALANCE WHILE HE GETS UP 
AND WALKS!  NO EVIDENCE OF ORTHOSTATIC 
HYPOTENSION; NO CAROTID OR SUPRACLAVICULAR BRUIT 
NO BRAINSTYEN SYMPTOM! PT HAS POS ROMBERG'S AND 
GAIT WAS SL WIDE BASED!

HALLPIKE TEST POSITIVE!

DX BENIGN POSITIONAL VERTIGO
VESTIBULAR NEURONTIS!

A VA audiology examination in July 2000 indicated a diagnosis 
of sensorineural hearing loss in both ears, but no tinnitus 
present.

In a December 2000 rating decision, the RO granted 
entitlement to service connection for peripheral vestibular 
system paresis (Diagnostic Code 6204) and tinnitus 
(Diagnostic Code 6260).  The RO assigned a 30 percent 
disability rating for peripheral vestibular system paresis 
and a 10 percent disability rating for tinnitus, both 
effective June 10, 1999.  Prior to this decision, the veteran 
had been service connected for bilateral sensorineural 
hearing loss with a 10 percent disability rating, effective 
June 28, 1950.  The veteran filed a claim for increased 
rating in September 2002, and appealed a January 2003 rating 
decision that continued the 30 percent rating for his 
service-connected peripheral vestibular system paresis.  In a 
notice of disagreement (NOD) dated April 2003, the veteran 
contended that Diagnostic Code 6205 more properly applied to 
his symptomatology.

The case was before the Board in June 2004 at which time the 
case was remanded to the RO to obtain medical examination and 
opinion to determine whether the veteran was actually 
suffering from Meniere's syndrome.  A VA C&P ear disease 
examination was afforded to the veteran in July 2004.  The 
veteran reported recurrent positional vertigo, tinnitus and a 
decrease in hearing.  The VA examiner again noted a normal 
auricle, ear canal and tympanic membrane, bilaterally; normal 
external middle and inner ear.  No tenderness was noted over 
the mastoid and there was no clinical evidence of active ear 
disease in the external, middle or inner ear.  The veteran 
was diagnosed with tinnitus by history, Meniere's syndrome by 
history, and bilateral sensorineural hearing loss.  The VA 
examiner noted that in reviewing the examination, history and 
claims file in tandem with the veteran's positive history of 
Meniere's syndrome with tinnitus, hearing loss and recurrent 
attacks of positional vertigo, it is most likely than not due 
to his military service.  The same conclusions were made upon 
examination of the veteran in January 2005.  See January 2005 
VA C&P ear disease exam report.

In pertinent part, the record indicates that the RO issued a 
rating decision and Supplemental Statement of the Case (SSOC) 
in June 2005.  The RO agreed with the veteran's contention 
that his symptoms were more closely associated with Meniere's 
syndrome, and should be evaluated under Diagnostic Code 6205.  
The RO increased the evaluation of peripheral vestibular 
system paresis under Diagnostic Code 6205 to 60 percent 
disabling effective June 10, 1999, and to 100 percent 
disabling effective June 8, 2000.  See June 2005 rating 
decision; June 2005 SSOC.  The RO assigned the effective date 
pursuant to the VA clinic visit dated June 8, 2000 as 
evidencing increased symptoms.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

As for pertinent VA rating criteria, 38 C.F.R. § 4.87, 
Diagnostic Code 6204 evaluates peripheral vestibular 
disorders and Diagnostic Code 6205 evaluates Meniere's 
syndrome (endolymphatic hydrops).  Under Diagnostic Code 
6204, peripheral vestibular disorders with occasional 
dizziness are assigned a 10 percent rating; peripheral 
disorders with dizziness and occasional staggering are 
assigned a 30 percent rating.  See 38 C.F.R. Part 4, § 4.87, 
Diagnostic Code 6204 (2005).  Under Diagnostic Code 6205, 
Meniere's syndrome with hearing impairment with vertigo less 
than once a month, with or without tinnitus, is assigned a 30 
percent rating.  A 60 percent rating is assigned for hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2005).  A 
100 percent rating is assigned for hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  Id. 

The RO has phrased the current service connected disability 
as "Meneire's Disease (previously evaluated as peripheral 
vestibular system paresis, with hearing loss and tinnitus) 
(claimed as balance disorder)."  An extensive March 1999 
evaluation conducted by the University of Pennsylvania found 
that the veteran manifested severe, bilateral peripheral 
vestibular system paresis.  His dysfunction included an 
inability to use vestibular system information in control of 
stance.  The symptoms present during the March 1999 
evaluation were again present at the time of the June 8, 2000 
VA clinic evaluation, which provides the underlying rationale 
for the 100 percent disability rating assigned under 
Diagnostic Code 6205.  A close reading of that clinic record 
reveals that only a physical examination was performed, and 
that the evaluation, assessment and diagnosis was based 
largely on the evaluation performed by the University of 
Pennsylvania conducted in March 1999.  As such, the Board 
finds that the veteran met the criteria for a 100 percent 
rating for Meniere's disease under Diagnostic Code 6205 
effective March 16, 2000, the date his claim was received.  
Accordingly, the Board finds that there is no basis to assign 
a staged rating in this case, see generally Fenderson v. 
West, 12 Vet. App. 119 (1999).  Reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

A 100 percent rating for Meneire's syndrome is granted from 
March 16, 2000.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


